Citation Nr: 0429988	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  96-41 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to August 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating determination of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a January 2003 decision, the Board denied the veteran's 
claim for service connection for bipolar disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  The parties filed a Joint 
Motion for Remand with the Court in December 2003.  The Court 
issued an Order in December 2003, granted the Joint Motion 
and vacated the Board's January 2003 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the December 2003 Joint Remand, the parties indicated that 
VA had not complied with the VCAA, and that there were 
several Spanish documents in the claims file that had not 
been translated.  In June 2004, the Board remanded the claim 
for issuance of a VCAA letter.  A VCAA letter was sent to the 
veteran in July 2004.  However, the Board finds that the 
letter erroneously informed the veteran that the August 1996 
rating decision denying service connection for bipolar 
disorder was final, and that to reopen his claim, he needed 
to submit new and material evidence.  The August 1996 rating 
decision is currently on appeal, however.

Accordingly, in light of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), this 
case is hereby REMANDED for the following action:

1.  Send a VCAA letter to the veteran 
addressing the veteran's claim for 
service connection for bipolar disorder.  
The Board notes that the claim is not a 
claim to reopen, but an original claim 
which is currently on appeal from the 
August 1996 rating decision.

2.  Review the joint motion and comply 
with the order of the Court.

3.  Provide process after the issuance of 
the correct VCAA letter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



